Lamar, J.
When he entered the train the defendant made no effort to conceal himself; and although he did not pay his fare or offer to do so, he was not then guilty of any violation of the act of 1897 (Acts 1897, p. 116), making it unlawful to steal a ride on a railroad train. When, however, the conductor directed him to get off, and the train stopped long enough to enable him to do so, but instead he remained in the car and secreted himself from the crew, he violated the statute. Nor was his claim that he was under the influence of liquor any reason to set aside the verdict. Penal Code, § 3 9. He was able to form a guilty intent, if sober enough to try to hide.

Judgment affirmed.


All the Justices concur, except Simmons, C. J., absent.